Name: Commission Regulation (EC) NoÃ 293/2008 of 1 April 2008 amending Annex II to Council Regulation (EC) NoÃ 1782/2003 with regard to the national ceilings set out in that Annex
 Type: Regulation
 Subject Matter: agricultural policy;  economic geography;  economic policy
 Date Published: nan

 2.4.2008 EN Official Journal of the European Union L 90/5 COMMISSION REGULATION (EC) No 293/2008 of 1 April 2008 amending Annex II to Council Regulation (EC) No 1782/2003 with regard to the national ceilings set out in that Annex THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1782/2003 of 29 September 2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers and amending Regulations (EEC) No 2019/93, (EC) No 1452/2001, (EC) No 1453/2001, (EC) No 1454/2001, (EC) No 1868/94, (EC) No 1251/1999, (EC) No 1254/1999, (EC) No 1673/2000, (EEC) No 2358/71 and (EC) No 2529/2001 (1), and in particular Article 12(4) thereof, Whereas: (1) Annex II to Regulation (EC) No 1782/2003 sets out, for each Member State, the national ceilings for the additional amounts of aid referred to in Article 12 of that Regulation. (2) The results of the review referred to in Article 12(4) of Regulation (EC) No 1782/2003 show that the ceilings set out in Annex II no longer reflect the structural situation of the holdings. The ceilings which are to apply from 2008 onwards should therefore be adjusted. (3) Annex II to Regulation (EC) No 1782/2003 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Direct Payments, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EC) No 1782/2003 shall be replaced by the text of the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 April 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 1. Regulation as last amended by Regulation (EC) No 146/2008 (OJ L 46, 21.2.2008, p. 1). ANNEX ANNEX II National ceilings referred to in Article 12(2) (millions of euro) Member State 2005 2006 2007 2008 2009 2010 2011 2012 Belgium 4,7 6,4 8,0 7,9 7,9 7,9 7,9 7,9 Denmark 7,7 10,3 12,9 10,6 10,6 10,6 10,6 10,6 Germany 40,4 54,6 68,3 62,7 62,7 62,7 62,7 62,7 Ireland 15,3 20,5 25,6 24,4 24,4 24,4 24,4 24,4 Greece 45,4 61,1 76,4 79,0 79,0 77,6 77,6 77,4 Spain 56,9 77,3 97,0 98,3 98,3 97,8 97,8 97,8 France 51,4 68,7 85,9 87,0 87,0 87,0 87,0 87,0 Italy 62,3 84,5 106,4 96,9 97,0 95,6 94,9 94,9 Luxembourg 0,2 0,3 0,4 0,4 0,4 0,4 0,4 0,4 Netherlands 6,8 9,5 12,0 11,4 11,4 11,4 11,4 11,4 Austria 12,4 17,1 21,3 19,6 19,6 19,6 19,6 19,6 Portugal 10,8 14,6 18,2 10,2 10,2 10,2 10,2 10,2 Finland 8,0 10,9 13,7 12,6 12,6 12,5 12,5 12,5 Sweden 6,6 8,8 11,0 11,0 11,0 11,0 11,0 11,0 United Kingdom 17,7 23,6 29,5 29,5 29,5 29,5 29,5 29,5